    Case 1:19-cv-00044-LPS Document 77 Filed 02/26/19 Page 1 of 3 PageID #: 1762

                       MORRIS, NICHOLS, ARSHT             &    TUNNELL    LLP
                                    1201 N ORTH M ARKET S TREET
                                           P.O. B OX 1347
                                W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX
JACK B. BLUMENFELD
(302) 351-9291
jblumenfeld@mnat.com


                                           February 26, 2019

The Honorable Leonard P. Stark                                       VIA ELECTRONIC FILING
United States District Court
844 North King Street
Wilmington, DE 19801

         Re:      Cipla Ltd. and Cipla USA, Inc. v. Amgen Inc.
                  C.A. No. 19-44 (LPS)

Dear Chief Judge Stark:

        Last night, Plaintiff Cipla served Amgen with an amended complaint (D.I. 73). Cipla’s new
complaint, filed with no notice to Amgen (despite a recent meet-and-confer among the parties’
counsel and numerous other communications between the parties over the last several days),
supersedes the complaint that is the subject of Amgen’s pending motion to dismiss. The amended
complaint adds a new defendant—Teva—to the litigation, adds substantive new allegations, and
adds prayers for new forms of proposed relief.1 At the same time, Cipla filed its prehearing brief
(D.I. 74), which is directed at both Amgen and the newly-added defendant, Teva. For the reasons
that follow, Amgen submits that the filing of this amended complaint requires the adjournment of
the hearing scheduled for March 8, as well as the suspension of all related Court-imposed deadlines
and commitments among the parties.

        Despite Amgen’s objections and due process concerns, the Court decided to hear and
potentially rule on issues raised by the prior complaint through an unprecedented expedited
proceeding. The Court set a hearing for March 8 to consider not only Amgen’s motion to dismiss
the original complaint, but also substantive arguments relating to issues raised by that complaint.
Those arguments include factual and legal issues relating to Cipla’s contract-related claims, factual
and legal issues relating to Cipla’s attempted invocation of the patent misuse doctrine, and Cipla’s
arguments that it is entitled to extraordinary “speedy” relief to address what Cipla claims to be a
threat of “irreparable harm.”

        When the Court set the March 8 hearing, it also directed the parties to engage in an
unusually expedited briefing process to facilitate the Court’s consideration of these substantive
issues. The parties have further engaged with one another regarding highly expedited fact and
expert discovery, all practically necessitated by the March 8 hearing date. For example, anticipating
that Cipla would be relying upon support from a purported expert witness for arguments it intends

1
        Amgen is filing separately under seal a redlined version of the Amended Complaint showing
the vast changes from the original Complaint.
  Case 1:19-cv-00044-LPS Document 77 Filed 02/26/19 Page 2 of 3 PageID #: 1763
The Honorable Leonard P. Stark
February 26, 2019
Page 2


to make at the March 8 hearing, Amgen has been coordinating with Cipla to take the deposition, this
week, of the proposed expert while also working with its own potential experts. Other briefs and
filings are in process, as are other forms of expedited discovery. All of this unusually rushed
activity has occurred at Cipla’s request to enable swift judicial consideration of issues raised by
Cipla’s original complaint.

        With the filing last night of Cipla’s now substantially revised complaint, Amgen submits
that the Court should promptly take the March 8 hearing off calendar, that all briefing and other
deadlines associated with that hearing should be canceled, and that other commitments between the
parties to engage in information exchanges and discovery should be suspended. Cipla has
unilaterally, and without notice, reset this litigation around a new complaint, a new set of
allegations, a new prayer for relief, and an expanded set of defendants.

       Amgen requests, and due process dictates, that both Amgen and the newly named defendant,
Teva, should:

      have a reasonable amount of time to review and assess the factual and legal claims raised by
       Cipla’s newly amended complaint;

      have the opportunity, as provided by the Federal Rules of Civil Procedure, to move to
       dismiss or otherwise respond to the amended complaint;

      not be required to appear at a hearing on March 8, a little more than a week from today, to
       defend the merits of allegations and claims that have been re-crafted just yesterday; and

      not be required to proceed any further at this time with the extraordinarily expedited fact and
       expert discovery.

         The circumstances leading to this unusually expedited schedule have now been superseded.
Cipla, the party that prevailed upon the Court to order a “speedy” hearing based on its original
complaint, has now unilaterally replaced that complaint with a new one. Cipla’s amended
complaint makes the existing schedule impossible. It adds a new party to the action, moots the
existing briefing on Amgen’s motion to dismiss, and raises various new factual and legal issues. .
In short, it threatens to turn an already objectionable situation of Cipla’s own making into a hearing
by ambush. Amgen requests that the Court immediately adjourn the March 8 hearing and suspend
all related commitments and deadlines. Amgen will be available at the Court’s convenience for a
status conference to discuss how best to proceed in light of the new complaint and substantively
altered circumstances.
  Case 1:19-cv-00044-LPS Document 77 Filed 02/26/19 Page 3 of 3 PageID #: 1764
The Honorable Leonard P. Stark
February 26, 2019
Page 3


                                           Respectfully,

                                           /s/ Jack B. Blumenfeld

                                           Jack B. Blumenfeld (#1014)

JBB/rah

cc:   Clerk of the Court (via hand delivery)
      All Counsel of Record (via electronic mail)
